Title: To Benjamin Franklin from Thomas Crowley, 8 February 1766
From: 
To: 


Worthy Friend
Grace Church Street 8 feb 1766
Subsequent to our Conversation at or near the House of Commons, I was informd by one of the Committee that he had been informd that I was the author of the Paragraph inserted in the Gazetteer 1 feb: alledging that “by a Calculation of an Eminent American Merchant it appears that the whole Taxes in all the American Provinces, do not amount, upon an Average to more than eight pence per head on every individual person including, men, Women and Children whereas the Taxes to pay the Interest only of Money spent in great Brittain to defend America, amounts to twelve shillings per Annum on every individual in great Brittain.” However the two annual sums may possibly have been somehow pickd, up in Conversation I cannot say; but I had no hand at all in such advertisement, nor dont know, nor can guess, who put it in or Caused it to be so advertised, nor did I ever think or breach such insidious, unjustifiable Doctrine and I may add was never capable of such absurd Conduct. So much I have thought but necessary to prevent any unjust imputation, so far as it may happen to reach Your notice and while I have my pen in hand suffer me to say or Repeat That I think it highly behoves every Agent and Every particular of the Committee of Merchants to very Maturely Consider the Danger of Miscarrying in the Grand Point, if what the Ministry may deem unbecoming objections should be raised against Conciliating Measures, which do avowedly tend to answer both purposes of Saving the Honour of the Supreme Legislative power, and also of Saving the Right Claimd by the Colonies of not being Taxed without their Consent. I am ever for Moderation as being far the most likely means to produce Reconciliation, than allegations tenacious of Rigid Right does ever produce especially in Cases in their nature of a disputable kind—and not Capable of being in its utmost extent exercised fully in favour of either side, without prejudice to the other.
May therefore Every one whose Station and Abilities has in some degree made Arbiter of the Measures necessary to bring about the desireable end of Reconciliation, lend forth a hand of Aid, in that Great, Good, and salutary Work. I am very respectfully Your assurd ready Friend and Servant
Tho Crowley
 
Addressed: To / Benja. Franklin Esqr / Prest
